Appeal by defendant from an order of the Supreme Court, Kings County, dated April 18, 1967, which denied, without a hearing, his application in coram nobis, to vacate a judgment of conviction. Order reversed, on the law, and proceeding remitted to the trial court for a hearing in accordance with the views stated herein. The findings of fact below have not been considered. Appellant has alleged that the prosecution made an agreement promising him a reduced misdemeanor plea and a sentence of the time already served in return for his co-operation with the District Attorney in another case involving a murder committed by a former police officer and that the promise was not kept. The allegations of the petition, absent any denial thereof by the Assistant District Attorney involved, or any explanation of the events that transpired, would seem to entitle appellant to a hearing to determine the facts. Beldock, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.